Case: 12-14308    Date Filed: 09/05/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14308
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:10-cr-00326-TWT-JFK-5


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

PETER RAYMOND WILLIAMS,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (September 5, 2013)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Leonard Franco, appointed counsel for Peter Raymond Williams in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
              Case: 12-14308    Date Filed: 09/05/2013   Page: 2 of 2


L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Williams=s conviction and

sentence are AFFIRMED.




                                         2